UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7311


BRIAN FARABEE,

                 Petitioner - Appellant,

          v.

ANN C. BASKERVILL, Atty; MEGHAN CAMPBELL, Atty; ARTURRO ROA,
Atty; HON. PAUL CELLA; HON. ROBERT G. O’HARA; HON. JOSEPH
TEEFEY, JR.; HON. MAYO K. GRAVATT; HON. ROBERT B. BEMAN
BEASLEY, JR.; JUDY H. CUMMINGS; ANTHONY M. MCLAURIN;
DISTRICT 7 PROBATION AND PAROLE OF THE VDOC; DIRECTOR,
VIRGINIA DEPARTMENT OF CORRECTIONS; HAROLD W. CLARKE, (Or
Designee),

                 Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:15-cv-00332-MSD-DEM)


Submitted:   February 3, 2016               Decided:   February 9, 2016


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian Farabee, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brian   Damon   Farabee      appeals      the    district      court’s   order

dismissing his petition for a writ of error coram nobis for lack

of   jurisdiction.      We    have       reviewed      the   record    and   find    no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.            See Farabee v. Baskervill, No. 2:15-cv-

00332-MSD-DEM (E.D. Va. filed July 28, 2015; entered July 29,

2015).    We grant Farabee leave to proceed in forma pauperis but

deny his motion for appointment of counsel.                      We dispense with

oral    argument   because        the    facts   and     legal   contentions        are

adequately     presented     in    the    materials     before     this   court     and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                           2